Citation Nr: 0633671	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey


FINDING OF FACT

There is competent evidence reflecting a current diagnosis of 
hepatitis C linked to the veteran's military service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the veteran's 
claim for service connection for hepatitis C.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326 (2006).  This is so because the Board is taking action 
favorable to the veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The veteran contends that service connection is warranted for 
hepatitis C.  He claims that this condition is the result of 
his inservice exposure to contaminated blood.  Specifically, 
he alleges that this condition was the result of treatment he 
received for shell fragment wounds during service.  He 
further alleges that he was exposed to significant amounts of 
blood from wounded soldiers in the performance of his 
inservice duties as a helicopter crewman.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The service medical records show no diagnosis or treatment in 
service for hepatitis C.  The veteran was diagnosed with 
hepatitis C in 2001.  Thereafter, in October 2003, a VA 
examination noted the veteran's history of using intravenous 
(IV) drugs, as well as having unprotected sex during his 
military service.  The veteran reported that he had a recent 
tattoo.  The report concluded with a diagnosis of hepatitis 
C.  A VA neurological examination conducted in October 2003, 
reported a negative history for alcohol or other drug abuse.  
However, a VA psychiatric examination conducted in November 
2003, indicated that the veteran had a history of alcohol 
dependence in the past.

In June 2004, a VA examiner opined that the most likely cause 
of the veteran's hepatitis C infection was IV drug abuse, 
less likely due to sexual promiscuity, and very least likely 
caused by tattoo and exposure to wounded soldier's blood.

A private treatment report, dated in April 2005, noted that 
W. Rossy, M.D., had been treating the veteran for hepatitis C 
for the past two years.  The report noted that the veteran 
had incurred wounds during his military service, and that 
blood transfusions were subsequently necessary.  In addition, 
the veteran was exposed to other veterans with mortal wounds 
and contaminated blood.  Dr. Rossy concluded that the source 
of the veteran's hepatitis C was exposure to contaminated 
blood during his military service.

In May 2006, at the hearing before the Board, the veteran 
testified that he was exposed to extensive amounts of blood 
while performing his inservice duties as a helicopter crewman 
during the Vietnam War.  He further testified that he 
received shrapnel wounds in the buttocks and testicles during 
service.  He could not recall if he received any blood 
transfusions during the treatment of these injuries.  He 
denied ever having used any IV drugs.

A review of the veteran's service personnel records revealed 
that he served on active duty from November 1965 to November 
1969.  Inservice treatment reports in September 1968, reveal 
treatment for shrapnel wounds to the left buttocks and 
testicles.  The reports noted that one piece of shrapnel was 
removed.  A review of the veteran's report of separation, 
Form DD 214, noted his inservice specialty as an airplane 
electrician, and also indicated that he was awarded a Purple 
Heart, Combat Action Ribbon, Navy Achievement with Combat 
"V", and Combat Aircrew Wings.

VA examinations noted a positive history of IV drug use; 
however, other VA examinations reported a negative history 
for IV drug use.  The veteran has denied any such drug use 
during his testimony before the Board.  In addition, the 
veteran's service medical records revealed treatment for 
shell fragment wounds to the buttocks and testicles; however, 
there is no evidence as to whether this treatment required 
any blood transfusions.  

Resolving reasonable doubt in favor of the veteran, the Board 
finds that service connection for hepatitis C is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In reaching this conclusion, the Board notes that 
the veteran's inservice duties as a helicopter crewman led to 
extensive exposure to blood from the wounds of other 
soldiers.  See 38 U.S.C.A. § 1154(b) (West 2002).  Finally, 
all of the medical opinions of record indicate that this 
exposure to contaminated blood is a risk factor for 
developing hepatitis C.  Thus, service connection for 
hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


